Case 1:20-cv-08983-PAE Document 25 Filed 09/10/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TRUSTEES OF THE NEW YORK CITY DISTRICT
COUNCIL OF CARPENTERS PENSION FUND,

WELFARE FUND, ANNUITY FUND, APPRENTICESHIP, 20 Civ. 8983 (PAE)
JOURNEYMAN RETRAINING, EDUCATIONAL AND
INDUSTRY FUND, et al, ORDER

Plaintiffs,
-y-

WILLIAM SOMERVILLE, INC.,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:
On September 10, 2021, the Court held a case management conference in this case. See
Dkt. 23. At this conference, the Court directed the parties to submit any consent judgment by
September 15, 2021.
In the event that the parties do not submit a consent judgment, the Court set the following
briefing schedule for the plaintiffs’ motion for summary judgment.
e Plaintiff's opening brief is due September 24, 2021.
e Defendant’s opposition brief is due October 8, 2021.
e Plaintiff's reply brief is due October 15, 2021.
SO ORDERED.

Fund A Erg

PAUL A. ENGELMAYER
United States District Judge

 

Dated: September 10, 2021
New York, New York

 
